   1    KELLER BENVENUTTI KIM LLP
        TOBIAS S. KELLER (Cal. Bar No. 151445)
   2    (tkeller@kbkllp.com)
   3    DARA L. SILVEIRA (Cal. Bar No. 274923)
        (dsilveira@kbkllp.com)
   4    (DANISHA BRAR) (Cal. Bar No. 312950)
        (dbrar@kbkllp.com)
   5    650 California Street, Suite 1900
        San Francisco, California 94108
   6
        Telephone: (415) 496-6723
   7    Facsimile: (650) 636-9251

   8    Attorneys for the Debtor and Debtor in Possession

   9
                                  UNITED STATES BANKRUPTCY COURT
  10
                                  NORTHERN DISTRICT OF CALIFORNIA
  11
                                         SAN FRANCISCO DIVISION
  12

  13
        In re:                                             Bankruptcy Case
  14                                                       No. 20-30242 (HLB)
        ANTHONY SCOTT LEVANDOWSKI,
  15                                                       Chapter 11
                                        Debtor.
  16                                                       CERTIFICATE OF SERVICE
  17

  18             I, Danisha Brar, hereby declare pursuant 28 U.S.C. § 1746:
  19             1.     I am an associate at Keller Benvenutti Kim LLP, a law firm with offices at
  20   650 California Street, Suite 1900, San Francisco, California 94108, counsel to Anthony Scott
  21   Levandowski, as debtor and debtor in possession in the above-captioned chapter 11 case.
  22             2.     On July 8, 2021, I caused the following document to be filed via the Court’s
  23   Electronic Case Filing System:
  24                    •   Certificate of No Objection Regarding Thirteenth Monthly Fee Statement of
                            Paladin Management Group, LLC as Financial Advisor to the Debtor and
  25
                            Debtor in Possession for Allowance and Payment of Compensation and
  26                        Reimbursement of Expenses Incurred for the Period of May 1, 2021 Through
                            May 31, 2021 [Docket No. 584].
  27
                 3.     I have reviewed the Notices of Electronic Filing for the above-listed document,
  28
       and I understand that parties listed in each NEF as having received through electronic mail were

Case: 20-30242        Doc# 586    Filed: 07/08/21    Entered: 07/08/21 12:00:32       Page 1 of 3
   1   electronically served with that document through the Court’s Electronic Case Filing System.
   2   Those parties include the Notice Parties attached hereto as Exhibit A.
   3          I declare under penalty of perjury that, to the best of my knowledge and after reasonable
   4   inquiry, the foregoing is true and correct. Executed this eighth day of July, 2021, in Oakland,
   5   California.
                                                    /s/ Danisha Brar
   6
                                                    Danisha Brar
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242       Doc# 586    Filed: 07/08/21    Entered: 07/08/21 12:00:32        Page 2 of 3
   1                                              Exhibit A
   2                                         (Notice Parties)
   3   Dara L. Silveira, Esq.
       Keller Benvenutti Kim LLP
   4   650 California Street, Suite 1900
       San Francisco, California 94103
   5
       Danisha Brar, Esq.
   6   Keller Benvenutti Kim LLP
       650 California Street, Suite 1900
   7   San Francisco, California 94103

   8   Trevor Fehr, Esq.
       Office of the United States Trustee for Region 17
   9   450 Golden Gate Avenue, 5th Floor, Suite #05-0153
       San Francisco, California 94102
  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

Case: 20-30242     Doc# 586     Filed: 07/08/21    Entered: 07/08/21 12:00:32   Page 3 of 3
